                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 RONALD MCGEE,                                      )
                                                    )
        Plaintiff,                                  )
                                                    )       NO. 1:19-cv-00024
 v.                                                 )
                                                    )       JUDGE CAMPBELL
 KEVIN GENOVESE, et al.,                            )       MAGISTRATE JUDGE
                                                    )       FRENSLEY
        Defendants.                                 )

                                              ORDER

       Pending before the Court are two Reports and Recommendation from the Magistrate Judge

(Doc. Nos. 35 and 36) recommending that the Court deny the Complaint to Intervene (Doc. No.

29) and Motion for Preliminary Injunction and Restraining Order (Doc. No. 32) filed by Calvin

Tankesly pro se. The Magistrate Judge found Mr. Tankesly failed to establish any of the factors

that would give rise to a right to intervene in this case

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 35 at 4-5). No

objections have been filed.

       The Court has reviewed the Report and Recommendations (Doc. Nos. 35 and 36) and

concludes that they should be ADOPTED and APPROVED.                        Accordingly, Calvin

Tankesly’s Complaint to Intervene (Doc. No. 29) and Motion for a Preliminary Injunction and

Temporary Restraining Order (Doc. No. 32) are DENIED.

       It is so ORDERED.


                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE
